355 F.2d 195
AMALGAMATED CLOTHING WORKERS OF AMERICA, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,Henry I. Siegel Co., Inc., Intervenor.
No. 191.
Docket 29915.
United States Court of Appeals Second Circuit.
Argued December 15, 1965.
Decided December 15, 1965.

James J. Graham, New York City (Jacob Sheinkman, New York City, on the brief), for petitioner.
Hans J. Lehmann, Attorney for National Labor Relations Board (Arnold Ordman, General Counsel for National Labor Relations Board, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Allison W. Brown, Jr., Attorney, Washington, D. C., on the brief), for respondent.
Osmond K. Fraenkel, New York City (William Abramson, and Hays, St. John, Abramson & Heilbron, New York City, of counsel), for intervenor.
Before WATERMAN, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
In Amalgamated Clothing Workers, etc. v. National Labor Relations Board, 324 F.2d 228 (2d Cir. 1963), we found that the Board was in error in holding that a certain clause that had been orally agreed upon was included by implication in the 1961 collective agreement between the parties. We therefore returned the case to the Board and the Board later issued a cease and desist order.


2
A similar controversy has arisen with respect to the 1963 collective agreement. However, the evidence as to the 1963 negotiations does not establish the existence of an oral agreement. Moreover, the executed contract contains a clause stating that the writing embodies the entire agreement.


3
On the record as a whole, we find that there was substantial evidence to support the result reached by the Board. See Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


4
Petition denied.